FOR RELEASE BroadVision Contact: Andrew Hub Investor Relations 650-331-1000 ir1@broadvision.com BroadVision Announces ProfitableSecond Quarter 2008 Results REDWOOD CITY, CALIF. — July 31, 2008 — BroadVision, Inc. (OTCBB: BVSN), a global provider of strategic e-business solutions, today reported financial results for its second quarter ended June 30, 2008.Revenues for the second quarter were $8.0 million, compared with revenues of $10.0 million for the first quarter ended March 31, 2008 and $13.3 million for the comparable quarter of License revenue for the second quarter of 2008 was $2.4 million versus $4.0 million in the prior quarter and $5.5 million in the comparable quarter of 2007.The majority of the second quarter license revenue was generated from the Company’s core Business Agility Suite™, Commerce Agility Suite™ and eMerchandising™ solutions, from customers including PETCO, Oreck Corporation, BioRad Laboratories, Malayan Banking Berhad, Singapore and several other brand name global customers. In the second quarter of 2008, BroadVision posted net income on a U.S. Generally Accepted Accounting Principles (“GAAP”) basis of $1.4 million, or $0.01 per basic and diluted share, as compared with GAAP net income of $5.4 million, or $0.05 per basic and diluted share, for the first quarter of 2008 and GAAP net income of $8.4 million, or $0.08 per basic and diluted share, for the second quarter of 2007. Non-GAAP measure net income for the second quarter of 2008 was $1.1 million, or $0.01 per basic and diluted share, compared with non-GAAP measure net income of $3.1 million, or $0.03 per basic and diluted share, in the first quarter of 2008 and non-GAAP measure net income of $5.9 million, or $0.06 per basic and $0.05 diluted share, in the second quarter of 2007.These non-GAAP measure net income figures exclude restructuring charges, stock compensation expense under SFAS 123(R), and revaluation of warrant liabilities.A reconciliation of these non-GAAP measure figures to GAAP net income figures is included in a table on the attached financial statements. The Company believes these non-GAAP measure net income figures provide useful information because they reflect the Company's financial performance excluding certain charges, credits, gains and losses that the Company believes are not indicative of its ongoing operations. As of June 30, 2008, the Company had $55.6 million of cash and cash equivalents, and $3.5 million time deposit classified as short-term investment.The combined $59.1 million, previously classified all as cash, representing a $1.4 million, or 2%, increase over the March 31, 2008 balance of $57.7 million and a 9% increase from the balance as of the end of 2007 of $ 54.0 million. This increase is due primarily to positive cash flow generated from operations. The Company will be participating at a number of key industry events around the world in the third quarter, including the Shop.org Annual Summit 2008, September 15-17, in Las Vegas to showcase eMerchandising and the Commerce Agility Suite; and the Asia Human Resource Expo, September 19-20, in Shanghai, China to officially introduce the CHRM™ solution to the broader Asia-Pacific HR community. The Company will also be giving a presentation at Convention e-Commerce Paris 2008, September 23-25. The presentation will include a testimonial from customer La Poste to highlight the BroadVision® Business Agility Suite 8.1 and eMerchandising. “Leveraging new product footprints of the K2 e-business suites, eMerchandising, and CHRM, our mission this year is to transition our core business from an installed-base centric model to a more robust and balanced portfolio of incremental customers,” said Dr. Pehong Chen, President and CEO, BroadVision. “Given resource constraints and market conditions, this process is taking longer than anticipated, resulting in revenue declines during the first half of this year.Despite this temporary setback, we continued to operate a profitable business model, generating positive cash flows with a strong balance sheet.We firmly believe in our three-prong productstrategy and the total value offered by our solutions, which has been solidified by positive market and customer feedback and the strengthening of our sales pipeline. We are optimistic about the opportunities going forward.” Conference Call Information BroadVision management will host a conference call today,Thursday July 31, 2008, at 2:00 p.m. PDT. The conference call may be accessed by dialing:
